Atkinson, J.
1. When an accused is convicted of involuntary manslaughter in the commission of an unlawful act, the judgment will not be reversed for the reason that the judge failed to charge upon the law of voluntary manslaughter, even though the evidence might hav.e warranted an instruction upon this subject.
2. If there was any error in any of the rulings which were the subjects of the assignments of error, the error is not so prejudicial in its nature as to require a, reversal of the judgment.
3. While there was evidence which might have authorized a verdict for an offense of a higher grade than that of which the accused was convicted, there is evidence authorizing the verdict as rendered, and no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur.